Exhibit 10.4

EXECUTION VERSION

TRADEMARK LICENSE AGREEMENT

This Trademark License Agreement (“Agreement”) is dated as of October 6, 2017
(the “Effective Date”), by and between CAESARS LICENSE COMPANY, LLC, a Nevada
limited liability company (“Licensor”), and DESERT PALACE LLC, a Nevada limited
liability company (“Licensee”). Licensor and Licensee are sometimes referred to
collectively in this Agreement as the “Parties” and individually as a “Party”.

WITNESSETH:

WHEREAS, Licensee, Caesars Entertainment Operating Company, Inc., CEOC, LLC
(“CEOC”) and CPLV Property Owner LLC have entered into that certain Lease
(CPLV), dated as of the date hereof (as amended, restated or otherwise modified
from time to time, the “Lease”), pursuant to which Licensee, Caesars
Entertainment Operating Company, Inc. and CEOC, as “Tenant” thereunder
(“Tenant”), will lease the Property (as hereinafter defined) from CPLV Property
Owner LLC, as “Landlord” thereunder (“Landlord”);

WHEREAS, in connection with the Lease, Tenant, Manager (as hereinafter defined),
Caesars Entertainment Operating Company, Inc., CEOC, Caesars Entertainment
Corporation (“CEC”), Landlord and, solely for purposes of certain sections
thereof, Licensor and Caesars Enterprise Services, LLC, have entered into that
certain Management and Lease Support Agreement (CPLV), dated as of the date
hereof (as amended, restated or otherwise modified from time to time, the
“MLSA”), pursuant to which, among other things, Tenant has engaged Manager to
Operate (as hereinafter defined) the Property;

WHEREAS, the Licensed Trademarks (as hereinafter defined) relate to, and are
used or contemplated for use on or in connection with, the Property;

WHEREAS, Licensor owns or has the right to grant the rights to the Licensed
Trademarks granted herein; and

WHEREAS, as contemplated by the Lease, Licensee desires to obtain from Licensor
a license to use the Licensed Trademarks, and Licensor is willing to grant such
license, on the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the recitals and covenants set forth in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged by the parties, the parties hereto agree
as follows:

 

1. DEFINITIONS

1.1    For purposes of this Agreement, the following terms shall be defined as
follows. All capitalized terms used without definition in the body of this
Agreement shall have the meanings assigned to such terms in the MLSA or the
Lease, as applicable.

(a)    “Affiliate” means, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, that (i) with respect to



--------------------------------------------------------------------------------

Licensee, “Affiliate” shall include its direct and indirect Controlled
subsidiaries and, if Licensee is a Controlled subsidiary of CEC, CEC and its
direct and indirect Controlled subsidiaries, but shall not include any
shareholder or director of CEC or CEOC or any Affiliate of any such shareholder
or director of CEC or CEOC (other than, if applicable, CEC and its direct or
indirect Controlled subsidiaries), and (ii) with respect to Manager, “Affiliate”
shall include CEC and its direct and indirect Controlled subsidiaries (if
Manager is a direct or indirect Controlled subsidiary of CEC) but shall not
include any shareholder or director of CEC or of CEOC or any Affiliate of any
such shareholder or director of CEC or CEOC (other than, as applicable, CEC and
its direct or indirect Controlled subsidiaries); provided, further, that for
purposes of this Agreement, in no event shall Licensee or any of its Affiliates
be deemed to be an Affiliate of Licensor or any of its Affiliates.

(b)    “Caesars Trademarks” means all rights in, to and under the “CAESARS”
trademark and service mark and the reputation symbolized thereby, in any format,
font, style or design, whether alone or in combination with any other terms,
styles or designs, but excluding the Licensed Trademarks.

(c)    “Claim” means any lawsuit, action, legal proceeding, claim or demand.

(d)    “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, partnership interests or any other
equity interests or by contract, and “Controlling” and “Controlled” shall have
meanings correlative thereto.

(e)    “CPLV Trademark” means all rights in, to and under the “CAESARS PALACE
LAS VEGAS” trademark and service mark and the reputation symbolized thereby, in
any format, font, style or design, whether alone or in combination with any
other terms, styles or designs, and including those domain name registrations
therefor that are set forth on Exhibit A hereto.

(f)    “Entertainment Venue” means any commercial property, the primary purpose
of which is for the display, presentation or performance of musicals, concerts
or other live stage entertainment.

(g)    “Foreclosure” means a foreclosure by Landlord (or any of its successors
and assigns) of the security interest in this Agreement and the licenses granted
hereunder granted to Landlord by Licensee to secure Licensee’s obligations under
the Lease.

(h)    “Gaming Activities” means the conduct of gaming or gambling activities,
race books and sports pools, or the use, manufacture, distribution or branding
of gaming devices, equipment and supplies in the operation of a casino,
simulcasting facility, card club or other enterprise, including, without
limitation, slot machines, video lottery terminals, gaming tables, cards, dice,
gaming chips, player tracking systems, cashless wagering systems, mobile gaming
systems, poker tournaments, inter-casino linked systems and related and
associated equipment, supplies and systems, and the distribution, sale or
service of liquor. For avoidance of doubt, the terms “gaming” and “gambling” as
used in this Agreement are intended to include the meanings of such terms under
NRS 463.0153, and the term “gaming device” as used in this Agreement is intended
to include the meaning of such term under NRS 463.0155.

 

Page 2



--------------------------------------------------------------------------------

(i)    “Gaming Authority” or “Gaming Authorities” means, individually or in the
aggregate, as the context may require, any foreign, federal, state or local
governmental entity or authority, or any department, commission, board, bureau,
agency, court or instrumentality thereof, regulating Gaming Activities or
related activities (including, but not limited to, the Nevada Gaming Commission,
the Nevada State Gaming Control Board and the Clark County Liquor and Gaming
Licensing Board).

(j)    “Gaming Law” means any applicable law regulating or otherwise pertaining
to Gaming Activities or related activities, including, but not limited to, the
provisions of the Nevada Gaming Control Act, as codified in NRS Chapter 463, as
amended from time to time, all regulations of the Nevada Gaming Commission
promulgated thereunder, as amended from time to time, the provisions of the
Clark County Code, as amended from time to time, and all other rules,
regulations, orders, ordinances and legal requirements of any Gaming Authority.

(k)    “Hotel/Casino Venues” means any hotel, casino or other leisure,
entertainment or commercial property that offers hotel services or gaming
activities as a primary service for guests or customers of such leisure,
entertainment or commercial property. Solely by way of example, and not
limitation, a retail store located in a shopping center or airport where slot
machines or other gaming activity is offered, shall not be deemed a
“Hotel/Casino Venue” but a spa located in a hotel shall be deemed a
“Hotel/Casino Venue.”

(l)    “Lease/MLSA Related Agreements” shall have the meaning provided in the
Lease.

(m)    “Lender” means any lender (including its successors and/or assigns) that
has provided a loan or financing (or holds a note evidencing any portion of such
loan) that is secured directly or indirectly, in whole or in part, by the
Property, including, but not limited, JPMorgan Chase Bank, National Association,
Barclays Bank, plc, Goldman Sachs Mortgage Company and Morgan Stanley Bank, N.A.
and their respective successors and/or assigns.

(n)    “Licensed Trademarks” means all rights in, to and under the “CAESARS
PALACE” trademark and service mark and the reputation symbolized thereby,
including the CPLV Trademark, in any format, font, style or design, whether
alone or in combination with any other terms, styles, or designs, and including
those applications and registrations therefor that are set forth on Exhibit B
hereto. Any reference to “Licensed Trademarks” herein shall mean one or more of
such trademarks as the context requires.

(o)    “Manager” means CPLV Manager, LLC, together with its successors and
permitted assigns as provided in Section 11.2 of the MLSA, in its capacity as
“Manager” under the MLSA.

(p)    “New Tower Option” means that, if constructed, the New Hotel Tower (as
defined in the CPLV Loan Agreement) shall be operated under the CPLV Trademark.

 

Page 3



--------------------------------------------------------------------------------

(q)    “Non-Discriminatory” means consistent, commercially reasonable, fair
treatment of all Persons regardless of the ownership, control or affiliations of
any such Persons (i) subject to the same or substantially similar policies and
procedures, including policies and procedures related to the standards of
service and quality required to be provided by such Persons or
(ii) participating jointly in the same transactions or relationships or
participating in separate, but substantially similar, transactions or
relationships for the procurement of goods or services, in each case, including,
without limitation, the unbiased and consistent allocation of costs, expenses,
savings and benefits of any such policies, procedures, relationships or
transactions on the basis of a fair and equitable methodology; provided,
however, that goods and services shall not be required to be provided in a
manner that exceeds the standard of service required to be provided at the
Property under the terms of this Agreement or the MLSA to be deemed
“Non-Discriminatory” nor shall the standard of service and quality provided at
the facilities owned or operated by each such Person be required to be similar
so long as, in each case, both (x) a commercially reasonable business
justification (without giving effect to Lease economics) that is not
discriminatory to Landlord or the Property exists for the manner in which such
goods and services are provided, and (y) the manner in which such goods and
services are provided is not intended or designed to frustrate, vitiate or
reduce (I) the rights of Landlord under this Agreement, the Lease, or the other
Lease/MLSA Related Agreements, or (II) the payment of Variable Rent (as such
term is defined in the Lease) under the Lease.

(r)    “Opco Claimholders” means Credit Suisse AG, Cayman Islands Branch, and
each other Secured Party under and as defined in the Credit Agreement, dated
October 6, 2017, among Caesars Entertainment Operating Company, Inc., CEOC, each
lender from time to time party thereto and Credit Suisse AG, Cayman Islands
Branch, as Administrative Agent (as defined therein).

(s)    “Operate”, “Operating” or “Operation” means to manage, operate, use,
maintain, market, promote, repair, and provide other management or operations
services to, the Property, all as more particularly described in the MLSA.

(t)    “Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.

(u)    “Pre-Existing Agreements” means any agreements with respect to the CPLV
Trademark entered into by Licensor with third parties (each, a “License
Counterparty”) prior to the MLSA Termination Date (as defined below) permitting
the use of the CPLV Trademark in any manner that does not conflict with the
exclusive rights granted to Licensee hereunder, as the same may be amended,
restated or otherwise modified, in a Non-Discriminatory manner, from time to
time in accordance with their terms; provided, that such agreements shall
require that the use of the CPLV Trademark by the applicable License
Counterparty shall comply with quality control provisions intended to protect
the quality, reputation, and value of the CPLV Trademark consistent with the
quality standard set forth herein.

(v)    “Products and Materials” means all products, merchandise and other
materials, in any format now or hereafter known, bearing or incorporating any of
the Licensed

 

Page 4



--------------------------------------------------------------------------------

Trademarks, which identify or promote the Property, or goods or services offered
thereby or in connection therewith, including goods, packaging, labeling,
point-of-sale materials, websites, social media pages, trade show displays,
sales materials and advertising.

(w)    “Property” means the “Managed Facility”, as defined in the MLSA
(regardless of whether the MLSA is in effect at the time).

(x)    “Restricted Territory” means a thirty (30) mile radius around the
Property.

(y)    “Term” shall have the meaning provided in Section 7.1.

(z)    “Territory” means the entire world.

1.2    Exhibits. The exhibits attached hereto are incorporated in, and deemed to
be an integral part of, this Agreement.

1.3    Structure of this Agreement; Integration; Consideration. The Parties each
acknowledge and agree that the covenants and obligations set forth herein
inseverably relate to Licensee’s and/or Manager’s rights and obligations under
the Lease and the MLSA. The Parties further acknowledge and agree that Licensee,
Manager and Landlord would not enter into the Lease, the MLSA, or any of the
other Lease/MLSA Related Agreements absent the understanding and agreement that
the entire ownership, operation, management, lease and lease guaranty
relationship with respect to the Property, all of the covenants, obligations and
agreements of Licensor and Licensee hereunder, and all of the covenants,
obligations and agreements of each of the parties under each of the Lease/MLSA
Related Agreements, form part of a single integrated transaction. Accordingly,
it is the express intention and agreement of the Parties that (a) each of the
provisions of this Agreement form part of a single integrated agreement and
shall not be or be deemed to be separate or severable agreements and
(b) Licensor and Licensee would not be entering into this Agreement, and
Licensee, Manager and Landlord would not be entering into the Lease, the MLSA,
or the other Lease/MLSA Related Agreements without, in each case,
contemporaneously entering into each and every other one of such agreements,
and, accordingly, in the event of any dispute or litigation, or any bankruptcy,
insolvency, dissolution or any other proceedings in respect of any Party, such
Party will not (and the other Party will oppose any effort to) separate, sever,
reject, assume or assign (or attempt to, or support any other entity in
attempting to, separate, sever, reject, assume or assign) any one of such
agreements without concurrently treating each and every of the other of such
agreements together and in the same manner, so that all such agreements are
concurrently treated as one integrated agreement that is not separable or
severable; provided, however, this Section 1.03 shall not limit the right of any
Leasehold Lender to (x) make a Leasehold Foreclosure with MLSA Termination (as
defined in the MLSA) as provided in Section 13.1.2 of the MLSA, or (y) enter
into a New Lease and terminate the MLSA as provided in Article XVII of the
Lease. The Parties further acknowledge and agree that, notwithstanding that each
of the provisions of this Agreement, the Lease, the MLSA and the other
Lease/MLSA Related Agreements form part of a single integrated agreement, none
of Licensor, Licensee, Manager or Landlord shall have any obligation, or be
deemed to have any obligation, to the other (or otherwise be bound by any
agreement to or with the other), whether by virtue of its inclusion as a Party
hereto, by implication or otherwise, except solely as and to the extent
expressly provided in this Agreement, in the Lease, in the MLSA or in the other
Lease/MLSA Related Agreements.

 

Page 5



--------------------------------------------------------------------------------

2. GRANT OF LICENSE

2.1    License Grant. Subject to the terms and provisions set forth in this
Agreement, Licensor hereby grants to Licensee, and Licensee hereby accepts, a
royalty-free, non-transferable (except pursuant to Sections 2.4 and 8.6) right
and license to use the Licensed Trademarks within the Territory during the Term
(a) on or in connection with the development and Operation of the Property and
(b) on or in connection with the use, manufacture, marketing, promotion,
distribution, offering, sale, provision and servicing of Products and Materials
(the “License”).

2.2    Exclusivity. The License granted pursuant to Section 2.1 shall be
non-exclusive, except that such License shall be exclusive (subject to
Section 2.3(a) and the New Tower Option) with respect to the right to use the
Licensed Trademarks in connection with any hotel, casino or other leisure,
entertainment or commercial property within the Restricted Territory.

2.3    Restrictions on Licensor.

(a)    Licensed Trademarks. Except pursuant to the New Tower Option, Licensor
shall not, and acknowledges and agrees that neither Licensor nor its Affiliates
are permitted to, use the Licensed Trademarks with respect to any Hotel/Casino
Venues or other physical property within the Restricted Territory, provided,
that Licensor and its Affiliates shall have the right to use and license the
Licensed Trademarks within the Territory, including the Restricted Territory, in
a Non-Discriminatory manner and otherwise consistent with the terms of this
Agreement for any other uses within the Caesars system, including for corporate
purposes, enterprise-wide services, marketing and promotion of properties and
online gaming, in a manner generally consistent in all material respects with
Licensor’s business practices prior to and throughout the Term and subject to
the terms and conditions hereunder. Solely by way of example, and not by
limitation, such permitted uses by Licensor and its Affiliates include the
following: “Caesars Palace” signage on corporate offices or locations.

(b)    CPLV Trademark. Except pursuant to the New Tower Option, Licensor shall
not, and acknowledges and agrees that neither Licensor nor its Affiliates are
permitted to, use (or grant any other Person the right to use) the CPLV
Trademark in connection with the operation, management or development of any
Hotel/Casino Venues or other physical property anywhere in the Territory, other
than in connection with the marketing and promotion of the Property. Further, as
of the date that Manager (or an Affiliate thereof) is no longer managing the
Property (the “Manager Termination Date”), Licensor shall not, and acknowledges
and agrees that neither Licensor nor its Affiliates are permitted to, use the
CPLV Trademark in any manner, including on or in connection with any other
properties, businesses, goods, services or online gaming or in connection with
granting any licenses to use the CPLV Trademark (except to Landlord, Lender and
their respective successors and/or assigns, as applicable); provided, that
Licensee acknowledges and agrees that Licensor and its Affiliates may not be
able to cease such use immediately, and therefore, following the date of
termination or expiration of any applicable MLSA pursuant to which Manager (or
an Affiliate thereof) is no longer managing the Property (the “MLSA Termination
Date”), Licensor and its Affiliates shall have a commercially

 

Page 6



--------------------------------------------------------------------------------

reasonable period of time not to exceed the greater of twelve (12) months and
the Transition Period (as defined in the MLSA) (the “Wind-down Period”) to cease
all use of the CPLV Trademark so long as during such period Licensor shall be
diligently and expeditiously working to cease such use; and provided, further,
that any use of the CPLV Trademark subject to a Pre-Existing Agreement may
continue, consistent with the scope of use of such CPLV Trademark under such
Pre-Existing Agreement as of the MLSA Termination Date, until the expiration or
other termination of such Pre-Existing Agreement, if Licensor is unable, using
commercially reasonable efforts, to cause a phase out of the CPLV Trademark
under such Pre-Existing Agreement within the Wind-down Period.

(c)    Caesars Trademarks. Except pursuant to the New Tower Option, Licensor
shall not, and acknowledges and agrees that neither Licensor nor its Affiliates
are permitted to, use (or grant any other Person the right to use) the Caesars
Trademarks with respect to any Hotel/Casino Venues or any other Entertainment
Venues within the Restricted Territory; provided, however, that use of the
Caesars Trademarks in connection with Hotel/Casino Venues or Entertainment
Venues within the Restricted Territory shall be permitted (i) upon approval by
Landlord and Lender, not to be unreasonably withheld, conditioned or delayed,
and (ii) so long as the applicable Hotel/Casino Venues or Entertainment Venues
are Operated at a standard of service and quality at least consistent with the
standard of service and quality at which Hotel/Casino Venues or Entertainment
Venues, respectively, outside of the Restricted Territory that use the Caesars
Trademarks are Operated, and in any event in a Non-Discriminatory manner. For
the avoidance of doubt, Licensor and its Affiliates shall have the right to use
and license the Caesars Trademarks within the Territory, including the
Restricted Territory, in a Non-Discriminatory manner, for any uses within the
Caesars system other than use in connection with Hotel/Casino Venues or
Entertainment Venues within the Restricted Territory, including for corporate
purposes, enterprise-wide services, marketing and promotion of properties and in
connection with any businesses, goods, services, retail sales or online gaming,
in a manner consistent in all material respects with Licensor’s business
practices prior to and throughout the Term; provided, that any such use within
the Restricted Territory shall be at a standard of service and quality at least
consistent with the standard of service and quality symbolized by the Caesars
Trademarks in connection with Hotel/Casino Venues or Entertainment Venues, as
applicable, during the Term. Solely by way of example, and not by limitation,
such permitted uses by Licensor and its Affiliates include the following:
“Caesars” signage on corporate offices or locations, identification of a
property as part of the Caesars system (e.g., “Flamingo, a Caesars Property”),
promoting guest rooms as part of the Caesars system (e.g., “Caesars Luxury
Suites”), and services and properties such as “Caesars Travel”, “Caesars
Conference Services”, “Caesars Emporium” and “Caesars Entertainment Studios”.

(d)    Use of CZR. The Parties acknowledge that Licensor and its Affiliates are
contemplating a potential rebranding of that certain Hotel/Casino Venue in the
Restricted Territory currently known as “The Cromwell” (the “Rebranded
Property”). Such potential rebranding may involve changing the name of the
Rebranded Property from “The Cromwell” to “CZR” (whether alone or in combination
with other words and/or logos). To the extent Licensor or Affiliates proceed
with use of “CZR”, or a variation thereof, as the new name of the Rebranded
Property, Licensor hereby agrees, on behalf of itself and its Affiliates, that
the Rebranded Property (i) will be operated at a standard of service and quality
at least consistent with the standard of service and quality offered at the
Rebranded Property as of the Effective

 

Page 7



--------------------------------------------------------------------------------

Date and (ii) will not be substantially increased in size in terms of the volume
of hotel rooms or gaming activities offered at the Rebranded Property as
compared to the volume of such services offered as of the Effective Date (e.g.,
Licensor and its Affiliates shall not rebuild or remodel the Rebranded Property
to such an extent that it is a substantially larger and different Hotel/Casino
Venue than it is as of the Effective Date). Except with respect to the Rebranded
Property, Licensor shall not, and Licensor acknowledges and agrees that neither
Licensor nor its Affiliates are permitted to, use (or grant any other Person the
right to use) the “CZR” mark or a variation thereof with respect to any
Hotel/Casino Venues or Entertainment Venues within the Restricted Territory,
except with the prior written consent of Landlord and Lender.

2.4    Sublicenses. Licensee shall have the right to sublicense any or all of
the rights granted to Licensee under Section 2.1 hereunder (any sublicensee, a
“Permitted Sublicensee”); provided, however, that Licensee: (a) shall remain
responsible for such Permitted Sublicensee’s performance; (b) such Permitted
Sublicensee shall agree to be bound by the terms and conditions of this
Agreement, including with respect to quality control; and (c) Licensor shall be
deemed a third party beneficiary of such sublicense with the right to enforce
the terms and conditions of this Agreement against such Permitted Sublicensee.

2.5    Potential Land Development. Licensor agrees that if and when those
certain parcels of real property located in Las Vegas, Nevada and owned by Vegas
Development LLC that, as of the Effective Date, are used for parking, retail and
ancillary purposes, are developed for purposes of offering a Hotel/Casino Venue,
Licensor and its Affiliates shall reasonably consider including a retail store
branded with the Caesars Trademarks or other commercial property branded with
the Caesars Trademarks on such land.

2.6    Reservation of Rights. All rights in, to and under the Licensed
Trademarks and the Caesars Trademarks not expressly granted hereunder are
reserved by Licensor.

 

3. QUALITY CONTROL

3.1    In order to protect the Licensed Trademarks, including the goodwill
associated therewith, Licensee covenants and agrees as follows:

(a)    The nature and quality of all Products and Materials shall (i) be subject
to Licensor’s approval, such approval to be in accordance with the terms and
conditions set forth in this Section 3, and (ii) meet all standards and
specifications which Licensor may from time to time give to Licensee, on a
Non-Discriminatory basis, and consistent with Licensor’s business practices with
respect to the Property prior to the Effective Date and Licensor’s general
business practices throughout the Term. Licensor acknowledges that the standards
and specifications of (x) Products and Materials (including use of the Licensed
Marks on or in connection therewith) used, manufactured, advertised, publicized,
promoted, marketed, provided, distributed, offered for sale, and sold, and
(y) use of the Licensed Trademarks on or in connection with the development and
Operation of the Property, as of the Effective Date, if any, meet all such
standards and specifications. Licensee will continue to comply with Licensor’s
existing standards and specifications and with any brand standards manual
provided by Licensor (“Manual”), if any, and with all changes in said standards
and specifications and in the Manual as they are made by Licensor and noticed to
Licensee from time to time in Licensor’s sole

 

Page 8



--------------------------------------------------------------------------------

discretion, on a Non-Discriminatory basis, consistent with Licensor’s business
practices with respect to the Property prior to the Effective Date and
Licensor’s general business practices throughout the Term.

(b)    From time to time, at Licensor’s reasonable written request and expense
and for the purpose of verifying compliance with Section 3.1(a), Licensee shall
provide or make available representative samples of the Products and Materials
and any other further information reasonably requested by Licensor for that
purpose (the “Samples”). Licensor shall provide its approval, communicate its
disapproval, or request changes to be made to Products and Materials represented
by the Samples within fifteen (15) days of submission by Licensee. If Licensor
does not communicate its approval, disapproval (with a reasonably detailed
explanation therefor) or requests for changes to Licensee within fifteen
(15) days, Licensee’s submission of Samples shall be deemed approved. Licensor’s
approval or request for changes shall not be unreasonably withheld, conditioned
or delayed, and Licensor shall exercise such right on a Non-Discriminatory
basis, consistent with Licensor’s business practices with respect to the
Property prior to the Effective Date and Licensor’s general business practices
throughout the Term.

(c)    Subject to compliance with applicable laws, upon reasonable notice,
representatives of Licensor shall have the right, during normal business hours,
to reasonable access to the premises of Licensee to examine Licensee’s relevant
business operations and use of the Licensed Trademarks, solely to the extent
reasonably necessary to confirm compliance with the quality control provisions
of this Section 3.1; provided, however, that in no event shall Licensor have
access to Licensee’s business operations or use of the Licensed Trademarks if
such access would violate Gaming Laws.

(d)    Licensee shall make such changes in the Products and Materials as shall
be reasonably required by Licensor to comply with this Agreement; provided, that
such required changes are on a Non-Discriminatory basis, consistent with
Licensor’s business practices with respect to the Property prior to the
Effective Date and Licensor’s general business practices throughout the Term.

(e)    Without limiting any other provision of this Agreement, any Products and
Materials, and the manufacture, marketing, promotion, distribution and sale
thereof, and the use or incorporation of the Licensed Trademarks in any of the
foregoing, shall comply with all applicable laws (unless such non-compliance is
a result of any non-compliance by Licensor with respect to the applicable
Licensed Trademarks).

3.2    In the event Licensee fails to comply with any material specifications
and standards (including those material specifications and standards contained
in the Manual) communicated by Licensor consistent with this Agreement, Licensor
will furnish Licensee with written notice identifying such failure and, if
reasonably necessary, identifying the steps to cure such failure (with
simultaneous notice to Landlord). Licensee shall, upon receipt of such
notification from Licensor, promptly commence and thereafter diligently pursue
the correction of any non-compliance and shall endeavor to achieve such
correction within sixty (60) days; provided, that such sixty (60) day correction
period shall be extended by an additional thirty (30) days (or longer as
mutually agreed by Licensor and Licensee) if Licensee uses continuous reasonable
efforts to make the requested corrections during the initial sixty (60) day
period. If

 

Page 9



--------------------------------------------------------------------------------

Licensee fails to make corrections to any material non-compliance within such
time frame, Licensee shall, within fifteen (15) days of receipt of written
notice from Licensor (or longer as mutually agreed by Licensor and Licensee):
(a) cease the use, manufacture, marketing, promotion, distribution or sale of
the non-complying Products and Materials; and (b) not resume the use,
manufacture, marketing, promotion, distribution or sale of such non-complying
Products and Materials until it has received written authorization from Licensor
to do so.

 

4. PROTECTION OF THE LICENSED TRADEMARKS

4.1    Licensee acknowledges and agrees that:

(a)    Licensee shall not acquire any ownership rights to any of the Licensed
Trademarks by virtue of this Agreement or otherwise, that all uses by Licensee
of the Licensed Trademarks and goodwill created therein shall inure to the
benefit of Licensor, and that Licensee will execute all documents reasonably
requested by Licensor to evidence such ownership rights;

(b)    Licensee shall not directly or indirectly contest or aid others in
contesting Licensor’s ownership of the Licensed Trademarks or the validity of
the Licensed Trademarks;

(c)    Licensee shall not, during the Term, do anything which impairs Licensor’s
ownership of or the validity of the Licensed Trademarks; and

(d)    Licensor shall be responsible for maintaining the Licensed Trademarks in
full force and effect, by, among other means, preparing and filing any and all
applications, affidavits, renewals or other documentation as may be required by
law, or may be beneficial as determined by Licensor’s reasonable business
judgment, to maintain the applicable Licensed Trademarks and any registrations
or applications thereof; provided, that Licensor shall not abandon, or fail to
maintain, any Licensed Trademarks without Licensee’s prior written consent if
the abandonment or failure to maintain such Licensed Trademarks would reasonably
be expected to have a material adverse effect on Licensee’s business.

4.2    Enforcement Actions.

(a)    Licensee shall promptly notify Licensor in writing of (i) any alleged
infringement of the Licensed Trademarks by a third party’s actions, products or
services of which Licensee is aware (an “Infringement Notice”), or (ii) any
other Claim concerning the Licensed Trademarks of which Licensee is aware
(“Other Claim Notice”).

(b)    Upon the receipt by Licensor of an Infringement Notice or an Other Claim
Notice, Licensor shall have the sole right, but not the obligation, to
(i) determine what, if any, actions shall be taken by Licensee on account of any
infringement or Claim specified in the Infringement Notice or Other Claim
Notice, and (ii) direct Licensee, at Licensor’s cost and expense, to initiate
and control any cease and desist letters, litigations, arbitrations and other
actions or proceedings with respect to third-party infringements of the
applicable Licensed Trademarks or Claims concerning such Licensed Trademarks,
including, at Licensor’s reasonable discretion, to settle disputes regarding
such Licensed Trademarks on any Non-Discriminatory terms not inconsistent with
any rights or obligations under this Agreement, the Lease, the MLSA or any other
Lease/MLSA Related Agreements (such actions, the

 

Page 10



--------------------------------------------------------------------------------

“Enforcement Actions”). Any award, settlement, damages or recovery obtained from
such Enforcement Action (the “Recovery”) shall be allocated as follows:
(i) first, Licensor shall recover its costs and expenses related to the
Enforcement Action and such portion of the Recovery that is based on damages
suffered by Licensor related to the Enforcement Action; (ii) second, if any
portion of the Recovery remains after the allocation described in (i), Licensee
shall recover its cost and expenses related to the Enforcement Action (if any)
and such portion of the Recovery that is based on damages suffered by Licensee
related to the Enforcement Action; and (iii) third, if any portion of the
Recovery remains after the allocations described in (i) and (ii) above, then
Licensor shall recover such remaining portion. Licensee may be represented in
such Enforcement Action by attorneys of its own choice and at its own expense
with Licensor taking the lead in and controlling such Enforcement Action.
Nothing in this Section 4.2(b) shall prevent Licensor from commencing its own
Enforcement Action on any Non-Discriminatory terms not inconsistent with any
rights or obligations under this Agreement, the Lease, the MLSA or any other
Lease/MLSA Related Agreements at its own expense at any time. After the
Management Termination Date, (i) to the extent that Licensor wishes to commence
an Enforcement Action to protect its interest in the Licensed Trademarks that
could implicate the CPLV Trademark, Licensor shall provide Licensee with prior
notice thereof and (ii) if Licensee issues an Infringement Notice or Other Claim
Notice to Licensor relating to the CPLV Trademark and requests that Licensor
commence an Enforcement Action to protect the CPLV Trademark, in the case of
each of (i) and (ii), each Party shall reasonably cooperate with the other Party
in connection with such Enforcement Action and Licensee shall have the right to
join such Enforcement Action as an additional party, at Licensee’s sole cost and
expense.

(c)    Licensee agrees to reasonably cooperate with Licensor, including by
executing all documents that Licensor may reasonably request and joining as a
party in an action to protect or enforce the Licensed Trademarks, to the extent
consistent with the rights set forth above.

(d)    Nothing in this Section 4.2 shall permit Licensee to initiate or sustain
any Enforcement Action, unless Licensee is expressly authorized to do so
pursuant to this Section 4.2. Except as expressly set forth above, Licensor has
the sole and exclusive right with respect to, and control over, any infringement
action or other Claims relating to the Licensed Trademarks.

 

5. TRADEMARK USAGE AND NOTICES

5.1    Licensee shall use such trademark notices as shall be reasonably required
by Licensor in connection with Licensee’s use of the Licensed Trademarks,
including the use of such notices on Products and Materials; provided, that such
required trademark notices are requested by Licensor on a Non-Discriminatory
basis and are consistent with Licensor’s business practices with respect to the
Property prior to the Effective Date and Licensor’s general business practices
throughout the Term.

5.2    Notwithstanding anything to the contrary herein, Licensee shall apply to
the applicable Products and Materials such notices and identifications as are
required by applicable law.

 

Page 11



--------------------------------------------------------------------------------

5.3    Licensee agrees not to: (a) use the Licensed Trademarks in a descriptive
or generic manner so as to undermine the validity or enforceability of such
Licensed Trademarks; (b) use distinctive features of any Licensed Trademarks
separate and apart from such Licensed Trademarks in a manner that would be
confusingly similar to, or disparaging or dilutive of, the Licensed Trademarks;
(c) combine any Licensed Trademarks with any third-party trademark; (d) use any
Licensed Trademarks in conjunction with any third-party trademark so as to
create an association with such third-party trademark; or (e) intentionally
tarnish, dilute, disparage or harm the goodwill associated with the Licensed
Trademarks or take any action which it knows, has reason to know, or would
reasonably expect would injure the image or reputation of the Licensed
Trademarks, including advertising in any way which would reasonably be
determined to damage the goodwill of the Licensed Trademarks.

5.4    Licensor agrees not to use the Licensed Trademarks in a manner so as to
undermine the validity or enforceability of such Licensed Trademarks, or to
intentionally tarnish, dilute, disparage or harm the goodwill associated with
the Licensed Trademarks or take any action which it knows, has reason to know,
or would reasonably expect would injure the image or reputation of the Licensed
Trademarks.

 

6. INDEMNIFICATION

6.1    Licensee agrees to indemnify and hold harmless Licensor from and against
any and all liabilities, Claims, causes of action, suits, damages and expenses
(including attorneys’ fees) (collectively, “Harm”) arising out of or resulting
from: (a) any actual or alleged defects in any of the Products and Materials or
other claim related to any of the Products and Materials not related to the
Licensed Trademarks, and/or not covered by Licensor’s indemnification
obligations under Section 6.2 below; (b) any actual or alleged infringement,
violation or misappropriation of any intellectual property rights, including
trade secrets and rights of privacy and publicity, relating to the use by
Licensee of the Licensed Trademarks or the use, manufacture, marketing,
promotion, distribution, or sale by Licensee of any of the Products and
Materials or Operation of the Property to the extent caused by an act or
omission of Licensee (other than to the extent arising from or relating to the
use by Licensee of the Licensed Trademarks as permitted by this Agreement and
materially consistent with the types of uses made or contemplated as of the
Effective Date or that Licensee can demonstrate was pursuant to Licensor’s
instructions or approval); (c) Licensee’s false or misleading advertising in
connection with the Licensed Trademarks, any of the Products and Materials or
Operation of the Property, other than that which Licensee can demonstrate was
pursuant to Licensor’s instructions or approval; (d) any violation by Licensee
of any applicable law or regulation in connection with the use of the Licensed
Trademarks or the use, manufacture, marketing, promotion, distribution, or sale
of any of the Products and Materials or Operation of the Property other than
that which Licensee can demonstrate was pursuant to Licensor’s instructions or
approval; (e) any use of any of the Licensed Trademarks by Licensee in a manner
not authorized by this Agreement other than that which Licensee can demonstrate
was pursuant to Licensor’s instructions or approval; (f) any breach of this
Agreement by Licensee; or (g) the gross negligence or willful misconduct of
Licensee, or any employee or authorized contractor or agent of Licensee, except
to the extent directly or indirectly caused by any act or omission of Licensor,
or any employee or authorized contractor or agent thereof. In the event that a
recall of any Products and Materials is required, ordered or recommended by any
court or government agency or any applicable law or regulation, for any reason,
Licensee shall comply with such requirement, order or recommendation and shall
bear all the expenses thereof.

 

Page 12



--------------------------------------------------------------------------------

6.2    Licensor agrees to indemnify and hold harmless Licensee from and against
any and all Harm arising out of or resulting from: (a) any Claim by a third
party that Licensee’s use of the Licensed Trademarks as permitted by this
Agreement and consistent with the types of uses made or contemplated as of the
Effective Date infringes, violates or misappropriates the intellectual property
rights of such third party; (b) any breach of this Agreement by Licensor; or
(c) the gross negligence or willful misconduct of Licensor, or any employee or
authorized contractor or agent of Licensor, except to the extent directly or
indirectly caused by any act or omission of Licensee or any employee or
authorized contractor or agent thereof.

6.3    The indemnified Party under Sections 6.1 or 6.2 shall promptly notify the
indemnifying Party in writing of any Claim which may be made against the
indemnified Party. Licensee and Licensor shall consult with respect to the
handling of such Claim and its resolution; provided, that the indemnifying Party
shall have sole control of the defense and settlement of any such Claim, at the
indemnifying Party’s sole expense; provided, that (a) the indemnified Party may
participate in the defense and settlement with its own counsel at its expense,
and (b) the indemnifying Party shall not settle any Claim without the
indemnified Party’s consent, not to be unreasonably withheld or delayed, unless
the settlement is for a monetary payment only and admits no fault of the
indemnified Party.

 

7. TERM

7.1    The term of this Agreement shall commence on the Effective Date and shall
continue in perpetuity unless terminated by the express mutual written consent
of Licensor and Licensee (the “Term”). Licensor and Licensee acknowledge and
agree that no termination of this Agreement shall be effective without the prior
written consent of the Landlord and further acknowledge that Landlord shall be
required to seek Lender’s prior written consent.

 

8. MISCELLANEOUS PROVISIONS

8.1    Licensee acknowledges and agrees that any unauthorized use of the
Licensed Trademarks by Licensee may result in irreparable harm to Licensor for
which remedies other than injunctive relief may be inadequate, and that Licensor
may be entitled to receive from a court of competent jurisdiction injunctive or
other equitable relief to restrain such unauthorized acts in addition to other
appropriate remedies.

8.2    If there shall occur a Licensing Event and any aspect of such Licensing
Event (as defined herein) is attributable to a member of the Licensee Subject
Group (as defined herein), then Licensee shall notify Licensor as promptly as
practicable after becoming aware of such Licensing Event (but in no event later
than twenty (20) days after becoming aware of such Licensing Event). In such
event, Licensee shall, and shall use commercially reasonable efforts to cause
the other members of the Licensee Subject Group to, use commercially reasonable
efforts to assist Licensor and its Affiliates in resolving such Licensing Event
within the time period required by the applicable Gaming Authorities by
submitting to investigation by the relevant Gaming Authorities and cooperating
with any reasonable requests made by such Gaming

 

Page 13



--------------------------------------------------------------------------------

Authorities (including filing requested forms and delivering information to the
Gaming Authorities). If, despite these efforts, such Licensing Event cannot be
resolved to the satisfaction of the applicable Gaming Authorities within the
time period required by such Gaming Authorities, Licensor shall have the right,
at its election in its sole discretion, to cause this Agreement to temporarily
cease to be in force or effect, until such time, if any, as the Licensing Event
is resolved to the satisfaction of the applicable Gaming Authorities; provided,
that during such period, upon the written request of Lender, Licensor shall
grant a license to Lender on the same terms and conditions so long as such grant
shall not result in a Licensing Event. For purposes of this Section 8.2: (a)
“Licensee Subject Group” shall mean, following a Foreclosure, Landlord,
Landlord’s Affiliates and its and their principals, direct or indirect
shareholders, officers, directors, agents, employees and other related Persons
(including in the case of any trusts or similar Persons, the direct or indirect
beneficiaries of such trust or similar Persons), excluding Licensor and its
Affiliates; and (b) “Licensing Event” shall mean (i) a communication (whether
oral or in writing) by or from any Gaming Authority to Licensor or any of its
Affiliates or other action by any Gaming Authority that indicates that such
Gaming Authority is likely to find that the association of any member of the
Licensee Subject Group with Licensor or any of its Affiliates is likely to
(x) result in a disciplinary action relating to, or the loss of, inability to
reinstate or failure to obtain, any registration, application or license or any
other rights or entitlements held or required to be held by Licensor or any of
its Affiliates under any Gaming Law, or (y) violate any Gaming Law to which
Licensor or any of its Affiliates is subject; or (ii) any member of the Licensee
Subject Group is required to be licensed, registered, qualified or found
suitable under any Gaming Law, and such Person is not or does not remain so
licensed, registered, qualified or found suitable within any applicable
timeframes required by the applicable Gaming Authority, or, after becoming so
licensed, registered, qualified or found suitable, fails to remain so. For
purposes of this definition, an “Affiliate” of Licensor includes any Person for
which Licensor or its Affiliate is providing management services. For the
avoidance of doubt, it shall not be a Licensing Event if (A) Licensee can
resolve or cure the Licensing Event within applicable timeframes (for purposes
of illustration and not limitation, by terminating any responsible employee) and
(B) Licensee acts timely to cure the Licensing Event.

8.3    Nothing in this Agreement shall create a partnership, joint venture or
establish the relationship of principal and agent or any other relationship of
similar nature between the Parties. Except as otherwise specifically set forth
in this Agreement, in all transactions regarding Products and Materials,
Licensee shall assume sole responsibility for any commitments, obligations or
representations made by it in connection with the use, manufacture, advertising,
marketing, promotion, distribution, offer for sale and sale thereof and Licensee
represents and warrants to Licensor that, other than as set forth herein,
Licensor shall have no liability to Licensee or third parties with respect to
any of the Products and Materials manufactured, advertised, marketed, promoted,
distributed, offered for sale or sold by or for Licensee or its customers.

8.4    All notices, requests or consents provided for or required to be given
under this Agreement shall be in writing and shall be deemed to be duly given if
personally delivered or mailed by certified mail, return receipt requested, or
nationally recognized overnight delivery service with

 

Page 14



--------------------------------------------------------------------------------

proof of receipt maintained, at the following addresses (or any other address,
including an email address, that any such Party designates by written notice to
the other Party):

 

  (a) if to Licensor, at:

Caesars License Company, LLC

One Caesars Palace Drive

Las Vegas, NV 89109

Attn: General Counsel

 

  (b) if to Licensee, at:

CEOC, LLC

One Caesars Palace Drive

Las Vegas, NV 89109

Attention: General Counsel

Email: corplaw@caesars.com

 

  (c) if to Landlord, at:

c/o VICI Properties Inc.

8329 West Sunset Road, Suite 210

Las Vegas, NV 89113

Attention: General Counsel

Facsimile: corplaw@viciproperties.com

Any such notice shall, if delivered personally, be deemed received upon
delivery; shall, if delivered by certified mail, be deemed received upon the
earlier of actual receipt thereof or five (5) business days after the date of
deposit in the United States mail, as the case may be; and shall, if delivered
by nationally recognized overnight delivery service, be deemed received the
first business day after the date of deposit with the delivery service. Whenever
any notice is required to be given by applicable law or this Agreement, a
written waiver thereof, signed by the person entitled to notice, whether before
or after the time stated therein, shall be deemed equivalent to the giving of
such notice.

8.5    This Agreement constitutes the entire agreement between the Parties
hereto pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties hereto, pertaining to such subject matter; provided that
the Parties acknowledge and agree that Licensee is subject to that certain
Lease, MLSA and other Lease/MLSA Related Agreements with respect to ownership,
operation, management, lease and lease guarantee with respect to the Property,
and that this Agreement is integral to, and forms part of the single integrated
transaction effected through, such other agreements. There are no warranties,
representations or agreements, express or implied, between the Parties in
connection with the subject matter hereof except as may be specifically set
forth herein. No amendment, supplement, modification or waiver of this Agreement
shall be binding unless it is set forth in a written document signed by the
Parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision (whether or not
similar) nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided in a written document signed by the Parties hereto.

 

Page 15



--------------------------------------------------------------------------------

8.6    Licensee shall have no right to assign this Agreement or the License
granted hereunder without the express written consent of Licensor, which consent
may be withheld in Licensor’s sole discretion; provided, that (a) Licensor
acknowledges and agrees that (i) Licensee has pledged a first-priority security
interest in all of its rights, title and interest under this Agreement
(including the License granted herein) to Landlord to secure Licensee’s
obligations under the Lease (which security interest has been collaterally
assigned to Lender), and that such pledge of a security interest and any
Foreclosure (and the assignment of this Agreement (including the License granted
herein) in connection therewith) shall be permitted hereunder, so long as
Landlord, or any of its successors and/or assigns, Lender or any of its
successors and/or assigns, or any other subsequent owner of the Property
(including any purchaser at a foreclosure sale), shall be the owner or is
acquiring ownership and/or Control of, the Property, and (ii) Licensee has
pledged a subordinate security interest in all of its rights, title and interest
under this Agreement (including the License granted herein) to its financing
sources; (b) all of Licensee’s rights in, to and under this Agreement (including
the License granted herein) shall be transferred (or caused to be transferred),
without any further consent of Licensor required, to a Successor Tenant (as such
term is defined in the Lease) as contemplated by Article XXXVI of the Lease; and
(c) in the event that Licensee should become a debtor in any case under the
Bankruptcy Code, Licensee shall have the right to assume, or to assume and
assign to a permitted assignee under clause (a) or (b) above, Licensee’s rights
under this Agreement (including the License granted herein) in accordance with
Bankruptcy Code Section 365, and Licensor shall and hereby does consent to
assumption or assumption and assignment of this Agreement (including the License
granted herein) under Bankruptcy Code Section 365(c)(1)(B), waive its rights to
invoke Bankruptcy Code Section 365(c)(1), and acknowledge that it will be
estopped to argue that Licensor’s consent and waiver hereunder are
unenforceable. For purposes of this Agreement, an “assignment” shall include the
sale of all or substantially all of the equity interests, assets or voting
control of Licensee, any reorganization of Licensee, or any other transfer under
an operation of law. Licensor may assign this Agreement and/or any of its rights
or obligations hereunder without the prior written consent of the Licensee;
provided, that, during the term of the Lease and the MLSA, Licensor provides
prior written notice of any such assignment to Landlord, and any such assignee
acknowledges that this Agreement is integral to, and forms part of, the single,
integrated transaction entered by Licensee with respect to the Property, and
assignee shall not take or omit to take any action that would reasonably be
expected to violate, cause the violation of or otherwise interfere with any term
of the Lease/MLSA Related Agreements. Any assignment requiring consent pursuant
to this Section 8.6 and purported to be made without it shall be null and void.
This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns (including any Successor
Tenant), provided that any such transfer is subject to the license granted
hereunder.

8.7    The Parties expressly acknowledge and agree that the subject matter of
this Agreement, including the rights licensed hereunder, are unique and
irreplaceable, and that the loss thereof cannot adequately be remedied by an
award of monetary compensation or damages. In the event that this Agreement or
the licenses granted hereunder should ever become subject to United States
bankruptcy proceedings, all rights and licenses granted pursuant to this
Agreement are, and shall otherwise be deemed to be, licenses of rights to and
respecting “intellectual property” and “embodiment[s]” of “intellectual
property” for purposes of Section 365(n) and as defined in Section 101(35A) or
Chapter 11 of the Bankruptcy Code, and to the extent necessary

 

Page 16



--------------------------------------------------------------------------------

to preserve the rights of each Party hereunder or the rights of a party to the
Lease, MLSA, or other Lease/MLSA Related Agreements, including the license
rights herein granted to such Party, this Section 8.7 shall be treated as
supplementary to this Agreement pursuant to Section 365(n) of the Bankruptcy
Code. Licensee may elect to retain and fully exercise all of its rights and
elections under Section 365(n) of the Bankruptcy Code, including its retention
of all its rights as a licensee hereunder, notwithstanding the rejection of this
Agreement by any other party as debtor in possession, or a trustee or similar
functionary in bankruptcy acting on behalf of a debtor’s estate (which right
shall be subject to the assignment in favor of Landlord as set forth in
Section 8.6(a)). In the event that any proceeding shall be instituted by or
against any of the Parties (or any Affiliate of any such Party) seeking to
adjudicate it bankrupt, or insolvent, or seeking liquidation, winding up,
insolvency or reorganization, or relief of debtors, or seeking an entry of an
order of relief, or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property or it shall take any
action to authorize any of the foregoing actions (each a “Bankruptcy Event”),
Licensee, in the case of a Bankruptcy Event of Licensor, and Licensor, in the
case of a Bankruptcy Event of Licensee, shall have the right to retain and
enforce its rights under this Agreement (including this Section 8.7) as provided
under Section 365(n) of the Bankruptcy Code. Licensor acknowledges that it is
the intent of the Parties to grant Licensee a perpetual license to use the
Licensed Trademarks in accordance with the terms and conditions set forth
herein, and that Licensee’s rights under this Agreement may be assigned to
Landlord to secure Licensee’s obligations under the Lease and may be
collaterally assigned to Lender, as set forth in Section 8.6(a) above. To secure
Licensor’s obligations hereunder to provide such perpetual license, Licensor has
therefore entered into that certain Trademark Security Agreement, dated as of
the date hereof, among Licensor, Licensee, Landlord and Lender (the “Security
Agreement”), pursuant to which, among other things, Licensor has granted a
security interest in all of its rights, title and interest under the CPLV
Trademark to Licensee (which Licensee has collaterally assigned to Landlord
pursuant to the terms of the Lease and Landlord has further collaterally
assigned to Lender) to secure such obligations, which Security Agreement shall
(i) permit Licensee (or Landlord or Lender, as applicable) to exercise its
rights and remedies thereunder in the event that this Agreement is rejected or
otherwise terminated in connection with any Bankruptcy Event (unless Licensor
shall grant to Licensee, Landlord or Lender, as applicable, a new license to the
Licensed Trademarks on substantially the same terms and conditions as this
Agreement upon such rejection or termination), (ii) be collaterally assigned by
Licensee to Landlord to secure its obligations under the Lease, (iii) be
collaterally assigned by Landlord to Lender to secure its obligations under the
Loan (as defined in the CPLV Loan Agreement), and (iv) provide that Landlord and
Lender shall be express and intended third party beneficiaries of such Security
Agreement.

8.8    Each of Landlord, Lender and the Opco Claimholders shall (a) be an
express beneficiary of Licensee’s rights and benefits under this Agreement,
including with respect to Licensee’s use of, and right to use, the Licensed
Trademarks on or in connection with the Property, and (b) have the right to
exercise against Licensor any rights and remedies available to Licensee, at law
or in equity, and all such rights shall be cumulative.

8.9    This Agreement shall be deemed executed and delivered within the State of
Nevada, is made in contemplation of its interpretation and effect being
construed in accordance with the laws of said State applicable to contracts
fully executed and performed in said State, and it is expressly agreed that it
shall be construed in accordance with the laws of the State of Nevada

 

Page 17



--------------------------------------------------------------------------------

without giving effect to the principles of the conflicts of laws. All litigation
arising out of or relating to this Agreement shall be brought in the federal or
state courts of Nevada and the Parties hereto consent to jurisdiction therein.

8.10    The headings and captions contained in this Agreement are for
convenience of reference only and in no way define, limit or describe the scope
or intent of this Agreement or in any way affect this Agreement. Unless the
context requires otherwise: (a) words in the singular form shall be construed to
include the plural and vice versa; (b) the term “including” shall be construed
to be expansive rather than limiting in nature and to mean “including, without
limitation;” and (c) the words “this Agreement,” “hereunder”, “hereto”, “herein”
and similar terms relate to this Agreement as a whole, including the Exhibits
attached hereto, and not to any particular paragraph or provision of this
Agreement.

8.11    The provisions of Sections 1, 4.1(a), 4.1(b), 4.1(c), 4.2, 6, 7 and 8
shall survive termination or expiration of this Agreement.

8.12    This Agreement may be executed in one or more counterparts, including
via facsimile or any other electronic transmission, each of which shall be
deemed an original, but all of which together will constitute one and the same
instrument.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

Page 18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties hereto, intending to be legally bound thereby,
have executed this Agreement as of the date first above written.

 

CAESARS LICENSE COMPANY, LLC,

as Licensor

By:  

/s/ Randall Eisenberg

  Name:   Randall Eisenberg   Title:   Chief Restructuring Officer

 

[Signature Page to CPLV Trademark License]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties hereto, intending to be legally bound thereby,
have executed this Agreement as of the date first above written.

 

DESERT PALACE LLC,

as Licensee

By:  

/s/ John Payne

  Name:   John Payne   Title:   President

 

Page 2